Citation Nr: 1545319	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC), pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the RO that, in pertinent part, denied entitlement to a TDIU.  The Veteran timely appealed.

In July 2015, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In August 2015, the Veteran requested a further extension to submit additional evidence.  In October 2015, the Veteran submitted additional evidence to the Board.  The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

The issues of entitlement to temporary total disability evaluations under 38 C.F.R. § 4.30, based on a need for convalescence for a service-connected disability, have been raised by the record in a September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to SMC under 38 U.S.C. § 1114(s) is addressed in the REMAND portion of the decision below, and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received on February 5, 2013.

2.  The Veteran has not worked full-time since November 2007; he reportedly has completed four years of high school, and has additional four years' apprenticeship training; he last worked as a sheet metal worker. 

3.  The Veteran's ability to teach sheet metal for up to six hours weekly during part of the school year, and his ability to farm seasonally, are considered marginal employment.

4.  Service connection is in effect for adenocarcinoma of the prostate, status-post prostatectomy with residuals of urinary leakage and urinary stress incontinence, rated as 100 percent disabling from October 2004 and as 60 percent disabling from March 2006; for PTSD with depressive features, rated as 30 percent disabling from August 2002 and as 50 percent disabling from June 2008; for tinnitus, rated as 10 percent disabling from August 2002; and for shrapnel wound scars of the right arm, for erectile dysfunction, and for residual scars of prostatectomy-each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 40 percent from August 8, 2002; 100 percent from October 21, 2004; and 80 percent from March 1, 2006.  

5.  The Veteran's service-connected adenocarcinoma of the prostate, status-post prostatectomy with residuals of urinary leakage and urinary stress incontinence, is shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU are met from February 5, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran filed a claim for TDIU in February 2013.  Through a March 2013 letter, the RO notified the Veteran of elements of a TDIU claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the employment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high school education, and has completed an additional four years' apprenticeship training.  He reportedly was a sheet metal worker full-time from June 1980 to November 2007.  His former employer confirmed that the Veteran last worked in November 2007. 
  
Service connection is in effect for adenocarcinoma of the prostate, status-post prostatectomy with residuals of urinary leakage and urinary stress incontinence, rated as 100 percent disabling from October 2004 and as 60 percent disabling from March 2006; for PTSD with depressive features, rated as 30 percent disabling from August 2002 and as 50 percent disabling from June 2008; for tinnitus, rated as 10 percent disabling from August 2002; and for shrapnel wound scars of the right arm, for erectile dysfunction, and for residuals scars of prostatectomy-each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 40 percent from August 8, 2002; 100 percent from October 21, 2004; and 80 percent from March 1, 2006.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU since prior to the date of his February 2013 claim.

By way of history, the Veteran first filed a formal TDIU claim in February 2013.  The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1)  (2015).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2)  (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  Therefore, the appellate period before the Board for the TDIU claim on appeal is from February 5, 2012, which is one year before the Veteran's formal claim for TDIU. 

The Veteran's combined disability rating throughout the appellate period is 80 percent.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable from February 2012 forward. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Following active service, the Veteran was employed as a sheet metal worker.  His former employer confirmed that the Veteran last worked in 2007.

Records received from the Veteran's urologist in March 2013 reveal that the Veteran had undergone an "insertion artificial urinary sphincter, transcorpeal insertion of penile prosthesis" in February 2012.  Follow-up visits revealed complaints of stress incontinence.  The Veteran performed Kegel exercises and wore protective pads; he reportedly wore five or more pads daily.  Records show that he underwent removal of the penile prosthesis and the urinary sphincter in July 2012 due to possible infection.

During an April 2013 VA examination, the Veteran reported significant urinary leakage and that he needed to change the protective pads approximately eight times daily.  He retired from full-time work in November 2007, and his prostate-specific antigen (PSA) levels since surgery had been reassuring.  The Veteran reported that the reason for his retiring early was largely prompted by his constant and worsening urinary incontinence, status-post prostatectomy.  He worked approximately six hours a week helping to teach sheet metal to apprentices; and he described going through a number of protective pads throughout the course of the day, which made it quite difficult to do any full-time work-particularly work that required any physical labor, lifting, or straining.

The April 2013 examiner opined that the Veteran did have urinary incontinence that appeared to cause some degree in limiting his ability to maintain gainful employment.  In support of the opinion, the examiner noted the Veteran's difficulty with occupational duties as a sheet metal worker, which required physical labor.  The examiner also opined that the Veteran would not likely be precluded from employment of a sedentary nature, provided he were given the opportunity for frequent rest room breaks and the means to change protective pads as needed throughout the day without restriction.

With regard to the Veteran's shrapnel wounds and bilateral tinnitus, the April 2013 examiner opined that it was less likely that the Veteran would be completely precluded from following or maintaining substantially gainful employment.  The examiner noted that the Veteran presently did not use any medication, treatment, or other therapy for his residual scars of shrapnel wounds to the right arm.  The wounds were healed well without infections or other complications.
During an April 2013 VA PTSD examination, the Veteran reported working seasonally with his farming operation on less than 100 acres and with no livestock.  The Veteran reported being employed part-time in teaching apprentices during part of the school year; and he reported doing some farm work with corn, beans, and some alfalfa.  Both the Veteran and his wife indicated that the stress of interacting with co-workers and the public was "way too intense."  The Veteran denied any current mental health treatment.  The examiner noted that the Veteran's PTSD was moderate in intensity and appeared to have worsened over the past year due to the prostate cancer and residual effects.  A global assessment of functioning (GAF) score of 53 was assigned.

The April 2013 examiner opined that the Veteran's PTSD did not, in and of itself, render the Veteran unable to secure and maintain substantially gainful employment.  In support of the opinion, the examiner reasoned that the Veteran's current psychosocial and employment activities were essentially in the normal range, with the exception of being more quiet and withdrawn than normal in social and private situations.  

VA records show that the Veteran continued to wear protective pads because of incontinence in July 2013. 

Private records reveal that the Veteran had undergone a cystourethroscopy in September 2013, a cystoscopy with Coaptite injection in December 2013, and insertion of virtue male sling in April 2014.

In August 2014, an acquaintance of the Veteran indicated that the Veteran continued to battle incontinence.

In September 2014, the Veteran's wife reported his history of surgeries; and reported that the Veteran had a prescription for 252 pads per month, and that he averaged from nine to ten protective pads daily.  As part of his job as a sheet metal worker, the Veteran had to meet with clients or climb around to measure projects; and he often returned home to change his clothes, and did not feel it was professional to wet his paints in front of a client.  Regarding the farm, the Veteran's wife stated that 30 acres of the land is not farmable, and that 70 acres of farmable land is too small to make a living off of it; and that the Veteran primarily operated a tractor part of the time, which was more of a hobby and therapeutic for him.  He came into the house many times with wet pants from leakage.

In July 2015, the Veteran testified that he expected to work to at least age 62 or older, but that he retired early at age 60 because he "couldn't do it anymore."  He testified that part of his job entailed working with the public; and that he sometimes was with a client, and then suddenly urine would run down the front of his pants leg.  The Veteran also testified that he did some farming before he retired from his job, and that the farm income was substantially less than any gainful employment. He testified that the farming made him feel useful and viable.  During his testimony, the Veteran agreed that he became rather socially isolated and suffered a loss of income since his retirement due to incontinence.  The Veteran testified that he had no other training or education aside from sheet metal work.  He also testified that he changed the protective pads from ten to twelve times daily, and that his prescription was increased to 300 protective pads per month; and he testified that he would get a rash if he made them last longer.  His wife testified that it was difficult for the Veteran to go anywhere because of the pads smelled like urine when disposed in a wastebasket.

In September 2015, the Veteran's urologist noted that the Veteran was diagnosed with prostate cancer in 2004; and that he underwent a radical prostatectomy in November 2004, and has suffered urinary incontinence post-operatively since then.  Following a review of the Veteran's medical records, the urologist opined that the Veteran no longer was able to maintain substantially gainful employment solely due to his service-connected disability of adenocarcinoma of the prostate with urinary incontinence.

The Board may look to the year prior to a formal claim, pursuant to 38 C.F.R. § 3.400(o), but cannot look further back, despite factual unemployability being established in November 2007.  To be clear, benefits are granted based on when claims are received, not on when the facts establish entitlement.  Here, the Veteran has performed some part-time work, in terms of teaching sheet metal during a portion of the school year and seasonal farming.  His ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that his lay testimony with evidence of significant urinary incontinence and some social isolation, and the opinions by treating physicians, demonstrate that the Veteran is unable to obtain or maintain gainful employment as a result of his service-connected adenocarcinoma of the prostate, status-post prostatectomy with residuals of urinary leakage and urinary stress incontinence.  Hence, TDIU benefits are awarded from February 2012 forward.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, effective February 5, 2012, subject to the regulations governing the award of monetary benefits.  


REMAND

The Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).  Accordingly, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s).

2. Obtain the Veteran's outstanding VA treatment records, from July 2014 forward; and associate them with the Veteran's claims file.

3.  Thereafter, readjudicate the claim on appeal-specifically, for consideration of whether the Veteran may be entitled to SMC as provided in § 1114(s).  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


